DETAILED ACTION
This non-final Office action is responsive to the application filed May 29th, 2019. Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claiming the benefit of U.S Provisional Application No. 62/673,567 filed on 18 May 2018.

Claim Objections
Claim 13 objected to because of the following informalities:  the dependent claim is identical to dependent claim 2 and should read "The system of claim 12".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 12 (system) and dependent claims 2-11, and 13-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process) and claim 12 is directed to a system (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward a computer-implemented method comprising: receiving, via a computing device, transaction data associated with a plurality of distinct point-of-sale systems; mapping the transaction data from the plurality of distinct point-of-sale systems to a standardized hierarchy of components; and sharing the standardized hierarchy of components, including aggregated mapped transaction data (Organizing Human Activity and Mental Process), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are mapping transaction data to a standard hierarchy of components, which is commercial interaction. 
Dependent claims 3 and 14 are directed to the computer-implemented method of claim 1, wherein mapping the transaction data from the plurality of distinct point-of-sale systems to the standardized hierarchy of components includes at least one of: performing correlation analysis of the transaction data to determine one or more patterns between components; and performing textual analysis of the transaction data to determine similar components from the transaction data of the plurality of distinct point-of-sales systems based upon, at least in part, text of the transaction data. The steps/functions disclosed above are directed toward the abstract idea of Mental Process because the claimed limitations are performing correlation and textual analysis of the transaction data to determine patterns and similarities between components, which is a function of the human mind in the form of observation, judgement, and evaluation. The Applicant’s claimed limitations are determining patterns and similarities among components, which is directed towards the abstract idea of Mental Process. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “receiving transaction data associated with a plurality of distinct point-of-sale 
In addition, dependent claims 2-11 and 13-20 further narrow the abstract idea and dependent claims 2, 5, 9, 13, 16, and 19 additionally recite “receiving attribute information associated with the transaction data”; “receiving a user-defined mapping for the at least a portion of the transaction data”; and “sharing the standardized hierarchy of components, including the aggregated mapped transaction data, with at least one of: one or more performance reporting systems; one or more ordering systems; one or more inventory systems; and one or more delivery systems” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “computer-implemented method” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the 
The claimed “A computing system including one or more processors and one or more memories configured to perform operations; a computing device” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-11, and 13; and System claims 12 and 14-20 recite A computing system including one or more processors and one or more memories configured to perform operations; a computing device; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in 
In addition, claims 2-11 and 13-20 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, dependent claims 2, 5, 9, 13, 16, and 19 additionally recite “receiving attribute information associated with the transaction data”; “receiving a user-defined mapping for the at least a portion of the transaction data”; and “sharing the standardized hierarchy of components, including the aggregated mapped transaction data, with at least one of: one or more performance reporting systems; one or more ordering systems; one or more inventory systems; and one or more delivery systems” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cardno (U.S 2012/0053986 A1).

Regarding Claim 1, Cardno discloses the following:
A computer-implemented method comprising [see at least Paragraph 0012 for reference to the present invention providing a system and method that enables visualization of correlated transaction items and their related hierarchy; Paragraph 0013 for reference to the computer implemented method of analyzing and graphically representing the correlation of a plurality of transaction items; Figure 10B and related text regarding the correlation method of transaction items]
receiving, via a computing device, transaction data associated with a plurality of distinct point-of-sale systems [see at least Paragraph 0013 for reference to the method comprising the steps of: retrieving data associated with groups of the transaction items; Paragraph 0333 for reference to the data provided to the system including business data retrieved from an accounting system or sales data retrieved from a company database; Paragraph 0398 for reference to the environment including a number of electronic cashier devices and ATMS; Paragraph 0400 for reference to data from cashier devices being transferred to the reward program database and the customer database; Figure 10B and related text regarding item 1001 ‘Retrieve data’; Figure 12 and related text regarding item 1205 and 1207 ‘cashier devices and ATMs’]
mapping the transaction data from the plurality of distinct point-of-sale systems to a standardized hierarchy of components [see at least Paragraph 0013 for reference to correlating a plurality of groups of transaction items in a dimensionally reduced manner, creating a tree hierarchy which classifies the groups of transaction items in a hierarchy according to a defined user understandable factor, 
sharing the standardized hierarchy of components, including aggregated mapped transaction data [see at least Paragraph 0186 for reference to the visual representation being arranged on a single page or screen in which the user requests the display on a mobile telephone or computer display to show a customer or colleague the results of the analysis; Paragraph 0368 for reference to a graphical representation of the R-tree being generated and displayed; Figure 10B and related text regarding item 1009 ‘Display R-Tree Hierarchy’] 
With respect to the system claim 12 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Cardno addresses the system [Paragraph 0012, Figure 2A]. These claims are rejected for substantially the same reasons given above. 
Claim 2 and 13
Regarding Claim 2, Cardno discloses the following:
receiving attribute information associated with the transaction data [see at least Paragraph 0383 for reference to the monitoring devices automatically capturing 
Claim 3 and 14
Regarding Claim 3, discloses the following:
mapping the transaction data from the plurality of distinct point-of-sale systems to the standardized hierarchy of components includes at least one of: performing correlation analysis of the transaction data to determine one or more patterns between components [see at least Paragraph 0013 for reference to correlating a plurality of groups of transaction items in a dimensionally reduced manner, creating a tree hierarchy which classifies the groups of transaction items in a hierarchy according to a defined user understandable factor, wherein the tree hierarchy is linked to the groups of transaction items;  Paragraphs 0211-0221 for reference to the Hierarchical Visual Designs which present large scale hierarchical data in one display in which the design is formed in a “tree” structure and is represented using various techniques such as mapping to icons, shapes, colors, and heights; Paragraph 0302 for reference to affinity analysis being used to discover the degree of correlation among transaction attributes of specific items being analyzed including market based analysis or correlation; Paragraph 0315 for reference to the system being adapted or arranged to perform a method of detecting and representing correlations within data (or categorizations of data) and enabling 
performing textual analysis of the transaction data to determine similar components from the transaction data of the plurality of distinct point-of-sales systems based upon, at least in part, text of the transaction data [see at least Paragraphs 0239-0244 for reference to the Textual Visual Design which enables business users to interact and query seamlessly from the structured to the unstructured world by building self-organizing maps of textual information to diagrams showing the syntax hierarchy of the words used in a document] 
With respect to the system claim 14 that recites the substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons given above. 
Claim 4 and 15
Regarding Claim 4, Cardno discloses the following:
generating a unique identifier for each component in the standardized hierarchy of components [see at least Paragraph 0359 for reference to the R-tree boxes being graphically represented by the tree module using a textual hierarchical tree where each of the boxes is described in terms that allow the user to understand why it is different from other boxes; Paragraph 0405 ‘Glossary’ item ‘Catalog’ for reference to all items within the catalog are identified by a unique ID and can only be accessed by with the correct authorization] 

Claim 6 and 17
Regarding Claim 6, Cardno discloses the following:
generating a list of component pairings based upon, at least in part, the mapped transaction data of the standardized hierarchy of components [see at least Paragraph 0387 for reference to the R-tree hierarchical representation being graphically arranged on the visual representation and for each product, the relevant productions lines are displayed and under each relevant production line, the associated work stations are listed; Figure 9 and related text regarding the R-tree hierarchical representation displaying item 907 workstation lists] 
With respect to the system claim 17 that recites the substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons given above.
Claim 7 and 18
Regarding Claim 7, Cardno discloses the following:
generating a list of links between one or more brand components and one or more cross-brand components based upon, at least in part, the mapped transaction data of the standardized hierarchy of components [see at least Paragraph 0013 for reference to the tree hierarchy is linked to the groups of transaction items, and graphically representing the correlated groups of transaction items and tree hierarchy to enable interaction between the correlated groups of transaction items and the linked tree hierarchy; Paragraph 0325 for reference to the transaction branding, market segment etc.); Claim 15 and related text regarding the transaction items being correlated according to product type, product branding or market segment] 
With respect to the system claim 18 that recites the substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons given above.
Claim 8
Regarding Claim 8, Cardno discloses the following:
generating a plurality of catalogs based upon, at least in part, the mapped transaction data of the standardized hierarchy of components [see at least Paragraph 0120 for reference to the Visual Document Management Catalog which manages a user catalog of available Visual Documents; Paragraph 0405 for reference to the ‘Glossary’ item ‘Catalog’ which stores permanent and temporary objects that are necessary for the creation and storage of Visual Documents] 
Claim 9 and 19
Regarding Claim 9, Cardno discloses the following:
sharing the standardized hierarchy of components, including the aggregated mapped transaction data, includes sharing the standardized hierarchy of components, including the aggregated mapped transaction data, with at least one of: one or more performance reporting systems; one or more ordering systems; one or more inventory systems; and one or more delivery systems [see at least Paragraph 0071 for reference pre-existing third party components being employed to manage industry specific applications and OLAP (Online Analytical Processing) or other more traditional reporting; Paragraph 0303 for reference to retailers may use market basket analysis in order to provide an increased understanding of the purchase behavior of groups of customers where results of this analysis being used to adapt their business by applying cross-selling techniques, redesigning their store layout or design and provide appropriate discount plans and promotions] 
With respect to the system claim 19 that recites the substantially similar limitations to those of the method claim rejection above is also rejection for substantially the same reasons given above.
Claim 10 and 20
Regarding Claim 10, Cardno discloses the following:
converting the aggregated mapped transaction data of the standardized hierarchy of components into one or more recipient-specific formats [see at least Paragraph 0336 for reference to output modules providing output to the results of the rendering module and the raw data retrieved by the data retrieval module being analyzed and converted to provide output data in a specific format; Paragraph 0036 for reference to the output data being provided to the display and/or further output modules to enable a user to visualize the raw data in a manner that conveys more useful or hidden information that would be otherwise lost] 

Claim 11
Regarding Claim 11, Cardno discloses the following:
the plurality of distinct point-of-sale systems are associated with a plurality of distinct eating and drinking businesses and the standardized hierarchy of components is a hierarchy of components associated with the plurality of distinct eating and drinking businesses [see at least Paragraph 0400 for reference to data from cashier devices being transferred to the reward program database and the customer database; Paragraph 0400 for reference to the databases including activities of customers in other areas of a casino, such as shops, hotels, spas etc.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cardno (U.S 2012/0053986 A1) in view Tsyganskiy (U.S 2006/0293940 A1).


Regarding Claim 5, Cardno discloses the following:
receiving a user-defined mapping for the at least a portion of the transaction data [see at least Paragraph 0340 for reference to the self organizing map automatically grouping together similar datasets to provide visual representation of the correlation of the datasets; Paragraph 0341 for reference to the self organizing maps being created by the SOM module]  
mapping the at least a portion of the transaction data to the standardized hierarchy of components based upon, at least in part, the user-defined mapping [see at least Paragraph 0351 for reference to the groupings provided by the R-tree relating back to the self-organizing map; Paragraph 0352 for reference to a number of boxes being graphically laid over the self-organizing map by the tree module so as to split the market baskets up into relevant classifications or categories]
incorporating the user-defined mapping into the standardized hierarchy of components [see at least Paragraph 0354 for reference to each layer of the R-tree having boxes that are graphically represented on the self-organizing map and the number of boxes being increased or decreased based on user requirements; Paragraph 0355 for reference to each layer of the R-tree having baskets that are placed over the self-organizing maps in order to categorize the market baskets] 
While Cardno discloses the limitations above, it does not disclose determining that at least a portion of the data cannot be mapped to the standardized hierarchy of components or generating an error indicating that the at least a portion of the data cannot be mapped to the standardized hierarchy of components. 
However, Tsyganskiy discloses the following:
determining that at least a portion of the data cannot be mapped to the standardized hierarchy of components [see at least Paragraph 0273 for reference to the invention exposing application errors using a hierarchical model of a business application program and indicate errors at multiple incremental levels of the hierarchy; Paragraph 0276 for reference to hierarchal model recognizes attributes, knows their meaning, and detects an error when attributes have improper values, for example “a Brazilian rule invoked by a function under a German project hierarchy” being flagged as an error; Figure 72 and related text regarding item 7210 for reference to ‘Detect an error(s) in a component in the model] 
generating an error indicating that the at least a portion of the data cannot be mapped to the standardized hierarchy of components [see at least Paragraph 0276 for reference to hierarchal model recognizes attributes, knows their meaning, and detects an error when attributes have improper values, for example “a Brazilian rule invoked by a function under a German project hierarchy” being flagged as an error; Paragraph 0277 for reference to the process flagging the component that was determined to have the error; Figure 72 and related text regarding item 7215 for reference to ‘Flag the error(s) in association with the component’]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the mapping process of Cardno to include the error determination of Tsyganskiy. Doing so would allow the user viewing the object-oriented structure to be alerted to deprecated structures in the business application and can more readily study the effects of changes, as stated by Tsyganskiy (Paragraph 0104). 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTORS
TITLE
US 20170148081 A1
Chauhan, Rohit
METHOD AND SYSTEM FOR RECOMMENDING RELEVANT MERCHANTS FOR A CONSUMER AT A GIVEN GEOGRAPHICAL LOCATION BY EVALUATING THE STRENGTH OF THE INTERSECT BETWEEN CONSUMER VECTORS AND MERCHANT VECTORS

CHAO; WILSON WAI HANG et al.
METHOD AND SYSTEM FOR GENERATING TRANSACTION DATA FROM NETWORK TRAFFIC DATA FOR AN APPLICATION SYSTEM
US 20140337175 A1
Katzin; Edward et al.
Universal Electronic Payment Apparatuses, Methods and Systems
US 20140207518 A1
KANNAN; Pallipuram V. et al.
Method and Apparatus for Building a User Profile, for Personalization Using Interaction Data, and for Generating, Identifying, and Capturing User Data Across Interactions Using Unique User Identification


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019.  The examiner can normally be reached on M-F 7:30-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683